Case 2:15-cv-04878-DMG-AGR Document 116 Filed 04/15/19 Page 1 of 3 Page ID #:925



                                    UNITED STATES DISTRICT COURT                                  STAYED
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 15-4878-DMG (AGRx)                                            Date       April 15, 2019

  Title TC Rich, LLC, et al. v. Pacifica Chemical Incorporated, et al.                             Page    1 of 3

  Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                      NOT REPORTED
                   Deputy Clerk                                                    Court Reporter

      Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)
               None Present                                                        None Present

  Proceedings: IN CHAMBERS - ORDER RE PLAINTIFFS’ MOTION FOR LEAVE TO
               FILE A FIRST AMENDED COMPLAINT [105]

          On June 26, 2015, Plaintiffs TC Rich, LLC; Rifle Freight, Inc.; Fleischer Customs
  Brokers; Richard G. Fleischer; and Jacqueline Fleischer filed a Complaint against Defendants
  Pacifica Chemical Incorporated (“Pacifica”); Aqua Science Engineers, Inc.; and A/E West
  Consultants, Inc.1 [Doc. # 1.] The Complaint alleges the following causes of action: (1) Cost
  Recovery—Owner Liability; (2) Cost Recovery—Operator Liability; (3) Cost Recovery—
  Arranger Liability; (4) Declaratory Relief; (5) Continuing Private Nuisance; (6) Continuing
  Trespass; (7) Negligence; (8) Negligence Per Se; and (9) Professional Negligence. Id. at 1, 11–
  25. On August 20, 2015, Pacifica filed an Answer to the Complaint. [Doc. # 16.] The deadline
  for requesting leave to amend the pleadings expired on March 11, 2016. [Doc. # 43.] Since
  July 3, 2017, all discovery and motion practice has been stayed to allow the parties (including
  Plaintiff-Intervenor 13301 S. Main Street, LLC) to perform additional investigative work
  regarding the contamination of the subject property and ultimately settle all outstanding disputes
  between them. [Doc. ## 89, 90.]

          On March 7, 2019, the Court lifted the stay for the limited purpose of permitting
  Plaintiffs to move for leave to file an amended pleading. [Doc. # 104.] On March 21, 2019,
  Plaintiffs filed a Motion for Leave to File a First Amended Complaint. [Doc. # 105.] Apart
  from several “minor revisions to correct errors in [the Complaint’s] factual allegations,” the
  Proposed First Amended Complaint would merely add a claim against Pacifica for injunctive
  relief and attorneys’ fees under the Resource Conservation Recovery Act (“RCRA”). See Mot.
  at 3–4; Redlined Proposed First Am. Compl. at 11–44 [Doc. # 105-1].2 The motion has since
  been fully briefed. [Doc. ## 111, 112.] The Court deems this matter appropriate for decision


          1
             Plaintiffs later voluntarily dismissed Defendants Aqua Science Engineers, Inc. and A/E West Consultants,
  Inc. from this action. [Doc. ## 58, 67.]
          2
              All page references herein are to page numbers inserted by the CM/ECF system.

  CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:15-cv-04878-DMG-AGR Document 116 Filed 04/15/19 Page 2 of 3 Page ID #:926



                              UNITED STATES DISTRICT COURT                           STAYED
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 15-4878-DMG (AGRx)                                    Date     April 15, 2019

  Title TC Rich, LLC, et al. v. Pacifica Chemical Incorporated, et al.                Page     2 of 3

  without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15. For the reasons discussed
  below, the Court DENIES Plaintiffs’ motion.

          Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading with
  the court’s leave, and that “[t]he court should freely give leave when justice so requires.” Fed.
  R. Civ. P. 15(a)(2). After the deadline for requesting leave to amend the pleadings has elapsed,
  however, the “ability to amend [a] complaint [i]s governed by Rule 16(b), not Rule 15(a).” See
  Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). That Rule provides
  that “[a] schedule may be modified only for good cause and with the judge’s consent.” Fed. R.
  Civ. P. 16(b)(4). “Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad faith
  of the party seeking to interpose an amendment and the prejudice to the opposing party,
  Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party seeking the
  amendment.” Johnson, 975 F.2d at 609. “If that party was not diligent, the inquiry should end.”
  Id.; see also Order re Jt. Status Report at 1 (warning Plaintiffs that leave to amend would be
  granted only if they could show diligence) [Doc. # 104].

           Plaintiffs argue that until a “recent impasse” had arisen between Pacifica and the
  California Department of Toxic Substances Control (“DTSC”), Plaintiffs had a “reasonably-held
  belief that injunctive relief was not a necessary claim in this action as Pacifica Chemical was
  actively cooperating with DTSC to perform site cleanup.” See Mot. at 6. Specifically, Plaintiffs
  claim that in July 2018, Pacifica “refused” to enter into a Facility Initiated Corrective Action
  agreement (“FICA agreement”) on the ground that “any such agreement with DTSC [should]
  also include Plaintiffs.” See id. at 5; Reply at 5 (“It was not until Defendant refused to sign the
  FICA agreement in July 2018 that Plaintiffs first had notice that Defendant was retreating on its
  agreement in principle to perform all necessary remediation at the Property.”). Plaintiffs claim
  that as a result of Pacifica’s decision, “DTSC in turn refused to allow further site investigation
  work to go forward.” See Mot. at 5. According to Plaintiffs, “[n]ow that Pacifica Chemical is no
  longer cooperating and has reached an impasse with DTSC, a[n] RCRA claim is necessary to
  facilitate the cleanup of the Property in the event that DTSC does not issue an order requiring
  that Pacifica Chemical . . . undertake the requisite investigation and remediation.” See id. at 8.

          Plaintiffs did not inform the Court of their intention to move for leave to amend the
  Complaint until approximately seven months after this so-called “recent impasse” arose, even
  though they were fully aware that the deadline for requesting leave to amend expired years ago.
  See Feb. 28, 2019 Jt. Status Report at 2–4 [Doc. # 103]. Further, Plaintiffs do not claim that
  Pacifica ever changed its position regarding whether Plaintiffs should be parties to the FICA
  agreement. Instead, Plaintiffs’ briefing indicates that they hoped that Pacifica would abandon
  that position at a February 22, 2019 mediation session. See Reply at 6 (“The parties attended the

  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:15-cv-04878-DMG-AGR Document 116 Filed 04/15/19 Page 3 of 3 Page ID #:927



                                   UNITED STATES DISTRICT COURT                                   STAYED
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 15-4878-DMG (AGRx)                                             Date     April 15, 2019

  Title TC Rich, LLC, et al. v. Pacifica Chemical Incorporated, et al.                             Page     3 of 3

  mediation on February 22, 2019, and while some progress was made towards breaking the
  impasse surrounding the pilot study and FICA agreement, Defendant did not unequivocally
  accept responsibility for performance of the full remediation.”). The fact that Plaintiffs made a
  tactical decision amounting to a “wait and see” approach demonstrates that they did not
  diligently seek an extension of the deadline for amending the Complaint. Cf. Marmo v. Tyson
  Fresh Meats, Inc., 457 F.3d 748, 759–60 (8th Cir. 2006) (“The tactical decision to withdraw [an
  expert witness] in response to a motion challenging his opinion did not provide good cause to
  substitute [another expert after the deadline for doing so].”); Watt v. All Clear Bus. Sols. LLC,
  840 F. Supp. 2d 324, 326 (D.D.C. 2012) (indicating that a plaintiff did not act diligently when he
  moved to reopen discovery, as he merely anticipated that a settlement or a stipulation would
  obviate the need to supplement his expert disclosures). Consequently, they cannot establish
  good cause for modifying the scheduling order to allow them to file an amended pleading long
  past the filing deadline. See Johnson, 975 F.2d at 609.

          Accordingly, the Court DENIES Plaintiffs’ motion and VACATES the April 19, 2019
  hearing.3 The stay of all motion practice and discovery shall remain in effect, and the parties
  shall continue to file quarterly status reports regarding the status of their investigation of the
  environmental contamination in question, development of a remedial plan, and settlement
  negotiations.

  IT IS SO ORDERED.




          3
             Given the Court’s finding that Plaintiffs have not been diligent, it need not address the parties’ other
  arguments. See, e.g., Reply at 3 (questioning Pacifica’s assertion that “it has ‘arranged’ with DTSC to complete [a]
  pilot study without entering into a FICA agreement”).

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
